DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/18/2022 has been entered into the prosecution for the application. Currently claims 1-10 are pending with claims 1-5, 8 and 9 withdrawn from consideration. Claims 6, 7 and 10 are pending examination.
The 112(b) rejections to claims 7 and 10 are withdrawn due to the amendment to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites that the hydrogen is first stored in a first hydrogen storage tank and then the hydrogen is transported to land by a ship. 
Claim 10 recites that the hydrogen is first stored in a second hydrogen storage tank and then the second hydrogen storage tank is transported to land by a ship.
It is impossible for one of ordinary skill in the art to store the hydrogen in both the first and second hydrogen storage tanks first, thus claim 10 is not enabled because there has to be some version of order between the first and second hydrogen storage tanks (and how they are filled with hydrogen) such that one of ordinary skill in the art can follow the process steps.
As to the Wands Factors:
There are no examples of how the method of claim 10 would work. It is clear these are actually different embodiments. One version uses a first storage tank to then fills a ship container with hydrogen to transport the hydrogen to land (see Fig. 1) while another version fills multiple storage tanks and moves those storage tanks to the ship for transfer the hydrogen to land (see Fig. 3).
The breadth of the claims is too specific to allow both claim sets to be possible/enabled.
There is no guidance in the specification to enable this method. As described above, they are two different embodiments that are currently not compatible. 
The other Wands Factors are not discussed at this time.
For the purpose of examination of claim 10, both claim 6 and 10 will be interpreted that neither the first or second hydrogen storage tank is filled first.
Therefore claim 10 allows for more than one hydrogen storage tank to be filled such that at least the second hydrogen storage tank can be transported by ship to land.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144500 of James in view of NL 2017797 of van Genderen.
As to claim 6, James teaches a method comprising:
converting wind energy into electric energy by a wind generator (James, [0015] and Figs. 1 and 3);
electrolyzing seawater to produce hydrogen such that the electric energy is supplied by the wind generator (James, [0016]); 
storing the hydrogen in a first hydrogen storage tank (James, [0017]); and
transporting the hydrogen to land by a transport ship (James, [0023] and [0028]).

    PNG
    media_image1.png
    461
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    829
    639
    media_image2.png
    Greyscale

As seen in James, a wind energy system (125) is utilized to produce electric energy that then used to electrolyze seawater to generate hydrogen gas. The hydrogen gas is captured and stored in vessel (155). The hydrogen can then be transported to land by a ship (107, 117).
James does not specifically teach that the first hydrogen storage tank is erected on a seabed. 
James does teach that a drilling rig platform is the decommissioned maritime resource that can be utilized (James, [0014], [0021] and Figs. 1 and 3).
van Genderen teaches of offshore systems for generating electric energy and then a renewable liquid fuel (van Genderen, Abstract).
van Genderen additionally teaches that the reuse of offshore rigs is desirable to save money such that a gravity based foundation is stable in the body of water due to storage tanks on the seabed (van Genderen, p. 1 lines 19 thru p. 2 line 29).
It is noted that van Genderen also teaches oxygen can be captured and stored in containers which are then transported (van Genderen, p. 9 lines 26-27).
Therefore it would have been obvious to a person before the effective filing date of the claimed invention to modify James as per van Genderen so as to utilize a version of the drilling rig that utilizes a gravity based foundation to be stable in the body of water and allow production of the desired products to be performed by renewable energy sources.
As to claim 10, James in view of van Genderen teach to the method of claim 6. 
James additionally teaches a multitude of hydrogen storage tanks for storing the produced hydrogen such that the hydrogen storage tanks are transported to land by the transport ship (James, [0023] and Fig. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of van Genderen as applied to claim 6 above, and further in view of US 2009/0115190 of Devine.
As to claim 7, James in view of van Genderen teaches to the method of claim 6.
James does not teach that the hydrogen is extracted from the first hydrogen storage tanks (periodically) to the transport ship for transport to land.
Devine teaches of systems related to shipping, distributing and generating the hydrogen (Devine, [0002] and Abstract).
Devine additionally teaches that hydrogen can be electrolytically generated using renewable energy sources (wind energy) for power such that equivalent transport methods of the stored hydrogen including transporting the storage tank on a transport ship or transferring the hydrogen from an initial storage tank to the transport ship so that the hydrogen can be utilized as a power source (Devine, [0044] – [0046], [0092] – [0098] and [0110] – [0115]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of van Genderen as per Devine so as to extract the hydrogen from an initial storage tank (at the hydrogen production facility) and transfer it to a transport ship to distribute the generated hydrogen for use in producing power.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant’s arguments are moot as they are towards the new limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759